Title: From Thomas Jefferson to William Cobbett, 5 November 1792
From: Jefferson, Thomas
To: Cobbett, William



Sir
Philadelphia Nov. 5. 1792.

In acknoleging the receipt of your favor of the 2d. inst. I wish it were in my power to announce any way in which I could be useful to you. Mr. Short’s assurances of your merit would be a sufficient inducement to me. Public offices in our government are so few, and of so little value, as to offer no resource to talents. When you shall have been here some small time you will be able to judge in what way you can set out with the best prospect of success, and if I can serve you in it, I shall be very ready to do it. I am Sir your very humble servt

Th: Jefferson


